               Case 3:18-cv-06582-WHA Document 89 Filed 01/16/19 Page 1 of 3


           1   KEKER, VAN NEST & PETERS LLP
               ELLIOT R. PETERS - #158708
           2   epeters@keker.com
               LAURIE CARR MIMS - #241584
           3   lmims@keker.com
               STEVEN P. RAGLAND - #221076
           4   sragland@keker.com
               CODY S. HARRIS - #255302
           5   charris@keker.com
               ELIZABETH K. McCLOSKEY - #268184
           6   emccloskey@keker.com
               SEAN M. ARENSON - # 310633
           7   sarenson@keker.com
               MAYA PERELMAN - # 318554
           8   mperelman@keker.com
               633 Battery Street
           9   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
          10   Facsimile:     415 397 7188

          11   Attorneys for Plaintiff
               GENENTECH, INC.
          12
                                            UNITED STATES DISTRICT COURT
          13
                                           NORTHERN DISTRICT OF CALIFORNIA
          14
                                               SAN FRANCISCO DIVISION
          15
               GENENTECH, INC.,                              Case No. 3:18-cv-06582-WHA
          16
                              Plaintiff,                     DECLARATION OF MAYA PERELMAN
          17                                                 IN SUPPORT OF DEFENDANT JHL
                       v.                                    BIOTECH, INC.’S ADMINISTRATIVE
          18                                                 MOTION TO FILE UNDER SEAL (DKT.
               JHL BIOTECH, INC., XANTHE LAM, an             NO. 75)
          19   individual, ALLEN LAM, an individual,
               JAMES QUACH, an individual, RACHO             Date:      February 14, 2019
          20   JORDANOV, an individual, ROSE LIN, an         Time:      8:00 a.m.
               individual, JOHN CHAN, an individual,         Dept:      Courtroom 12 - 19th Floor
          21   and DOES 1-50,                                Judge:     Hon. William H. Alsup

          22                  Defendants.                    Date Filed: October 29, 2018
                                                             Trial Date: Not Set
          23

          24

          25

          26

          27

          28

                   DECLARATION OF MAYA PERELMAN IN SUPPORT OF DEFENDANT JHL’S ADMINISTRATIVE
                                          MOTION TO FILE UNDER SEAL
                                            Case No. 3:18-cv-06582-WHA
1316704
                Case 3:18-cv-06582-WHA Document 89 Filed 01/16/19 Page 2 of 3


           1           I, MAYA PERELMAN, hereby declare and state:

           2           1.      I am an attorney with the law firm of Keker, Van Nest & Peters LLP, located at
           3   633 Battery Street, San Francisco, California, 94111, counsel for Plaintiff Genentech, Inc.
           4   (“Genentech”) in the above-captioned action. I am licensed to practice law in the State of
           5   California. I have personal knowledge of the matters set forth below and, if called as a witness,
           6   could and would competently testify under oath to the same.
           7           2.      I submit this declaration pursuant to N.D. Cal. Civ. L.R. 79-5(d)(1)(A) in support
           8   of the portions of Defendant JHL Biotech, Inc.’s Administrative Motion to File Under Seal (Dkt.
           9   No. 75) addressing Genentech confidential information. Specifically, as set forth in the
          10   Declaration of David R. Eberhardt (“Eberhardt Declaration”), the documents and portions thereof
          11   that are listed in Exhibit B to the Eberhardt Declaration contain information JHL received when it
          12   was filed under seal by Genentech pursuant to Genentech's November 5, 2018 Administrative
          13   Motion to File Under Seal (Dkt. No 13). (Eberhardt Decl., Dkt. No. 75-1, ¶ 4.)
          14           3.      I have reviewed the documents listed in Exhibit B to the Eberhardt Declaration and
          15   have confirmed that the portions are derived from the documents Genentech filed under seal
          16   (“Genentech Sealed Materials”) pursuant to Genentech’s Administrative Motion to Seal (“GNE
          17   Admin Mot.,” Dkt. No. 13) and my declaration in support of that motion (“Perelman Decl.,” Dkt.
          18   No. 13-1). As set forth in that motion and declaration, the Genentech Sealed Materials, and those
          19   portions of those materials listed in Exhibit B to the Eberhardt Declaration, contain Genentech’s
          20   trade secrets including information relating to Genentech’s manufacturing protocols and
          21   processes, its analytical development methods, and its information regarding the development and
          22   selection of its product formulations. (GNE Admin. Mot. at 1; Perelman Decl. ¶ 3.) This
          23   information derives economic value from not being generally known (Perelman Decl. ¶ 4) and is
          24   the subject of reasonable efforts to retain secrecy (id. at ¶ 5).
          25           4.      Because the Genentech Sealed Materials meet the criteria for trade secret
          26   protection, they are properly sealable under Civil Local Rule 79–5(b) and the case law of this
          27   district. See, e.g., Apple, Inc. v. Samsung Elecs. Co., No. 11-CV-01846-LHK, 2012 WL
          28   6115623, at *1 (N.D. Cal. Dec. 10, 2012).
                                                                    1
                     DECLARATION OF MAYA PERELMAN IN SUPPORT OF DEFENDANT JHL’S ADMINISTRATIVE
                                            MOTION TO FILE UNDER SEAL
                                              Case No. 3:18-cv-06582-WHA
1316704
                Case 3:18-cv-06582-WHA Document 89 Filed 01/16/19 Page 3 of 3


           1          5.      Mr. Eberhardt also asserts in paragraph 3 to the Eberhardt Declaration that certain

           2   documents or portions thereof listed in Exhibit A to the Eberhardt Declaration include

           3   information that Genentech contends in its Motion for Preliminary Injunction may be derived

           4   from Genentech’s alleged trade secrets. To the extent that any of the documents or portions

           5   thereof listed in Exhibit A to the Eberhardt Declaration comprise, contain, or are derived from the

           6   Genentech Sealed Material or any other Genentech confidential information, Genentech requests

           7   sealing of these documents or portions thereof for the same reasons set forth in Genentech’s

           8   Administrative Motion to Seal (“GNE Admin Mot.,” Dkt. No. 13) and as reiterated above.

           9          I declare under penalty of perjury under the laws of the United States that the foregoing is

          10   true and correct. Executed on this 16th day of January, 2019, in San Francisco, California.

          11

          12                                                         /s/Maya Perelman
                                                                     MAYA PERELMAN
          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                                 2
                    DECLARATION OF MAYA PERELMAN IN SUPPORT OF DEFENDANT JHL’S ADMINISTRATIVE
                                           MOTION TO FILE UNDER SEAL
                                             Case No. 3:18-cv-06582-WHA
1316704
